Citation Nr: 1137466	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-23 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a kidney disorder, and if so, whether service connection is warranted, for accrued benefits purposes.

2. Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, for accrued benefits purposes.

3. Entitlement to a rating in excess of 10 percent for service-connected coronary artery disease, post-operative residuals, for accrued benefits purposes.

4. Entitlement to a rating in excess of 20 percent for service-connected peripheral vascular disease of the right lower extremity, for accrued benefits purposes.

5. Entitlement to a rating in excess of 20 percent for service-connected peripheral vascular disease of the left lower extremity, for accrued benefits purposes.
6. Entitlement to a compensable rating for service-connected diabetic retinopathy of the left eye, for accrued benefits purposes.

7. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

8. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	DAV


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
In August 2011, the appellant testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.
The Board observes that the service connection claim for kidney disease was adjudicated by the RO as a claim for original service connection for the purpose of accrued benefits.  However, the Veteran was previously denied benefits for service connection for kidney disease in February 2002 and February 2005, and these decisions were not properly appealed.  Thus, the claim was incorrectly adjudicated as an original claim and should have been adjudicated as a claim to reopen.  Accordingly, the Board has recharacterized the claim above as a claim to reopen a previously denied claim for benefits, which must be addressed prior to addressing the claim on the merits of service connection.

The Board also notes that the appellant's March 2008 notice of disagreement indicates that she wished to appeal the claims that were denied to the Veteran, as well as the denial of accrued benefits.  To the extent the appellant is requesting substitution, the Board observes that she is not an eligible party, as the death of the Veteran must have occurred on or after October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).   

Further, as indicated, the appellant's NOD seems to distinguish between certain claims the Veteran filed and her own claim for accrued benefits.  A liberal reading of the NOD, therefore, leads the Board to conclude that the appellant was intending to appeal all claims for accrued benefits, as well as the specific claims the Veteran had filed prior to his death.  As a result, issues 3 through 8 above are remanded for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999). 



The issues of entitlement to increased ratings for coronary artery disease, peripheral vascular disease of the right and left lower extremities and diabetic retinopathy and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of his death, the Veteran had pending claims before the RO to reopen a previously denied claim seeking service connection for a kidney disorder and for entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus.

2. Evidence added to the record since the prior final denial of the claim for service connection for a kidney disorder is neither cumulative nor redundant of the evidence of record at that time, but does not raise a reasonable possibility of substantiating the claim.

3. Service-connected diabetes mellitus was productive of symptoms requiring the use of insulin each day and restricted diet without restricted activities.


CONCLUSIONS OF LAW

1. The February 2002 and February 2005 rating decisions are final; new and material evidence has not been received to reopen the claim for service connection for a kidney disorder for the purposes of accrued benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.1000 (2011).

2. The criteria for entitlement to accrued benefits based on the Veteran's pending claim for a rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.1000, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
However, in accrued benefits claims, the Board observes that further development of the appellant's claim is not necessary.  The outcome of a claim for accrued benefits hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  As no additional evidence may be added to the file in regards to this issue, no evidentiary development is necessary for the claim decided herein.  Thus, no discussion of whether VA has fulfilled its duty to assist the appellant with respect to this claim is necessary.

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002); see The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Accrued benefits include those a veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The record establishes that the appellant is the Veteran's widow.  The Veteran died in August 2007, and the appellant filed her claim for accrued benefits that same month.  Thus, the appellant has met the threshold criteria for entitlement to payment of accrued benefits.  See 38 C.F.R. § 3.1000 (2011).

II. New and Material Evidence

The Veteran contended that he suffered kidney disease as a result of military service, including as secondary to his service-connected diabetes mellitus.  Thus, he contended that service connection was warranted for a kidney disorder.

In February 2002, the RO denied service connection for a kidney disorder.  In a February 2005 rating decision, the RO denied a claim for service connection for a kidney disorder as secondary to service-connected diabetes mellitus.  The Veteran did not appeal the February 2002 decision, and he failed to perfect his appeal of the February 2005 decision.  The next communication from him with regard to this claim was received in April 2007, which is the subject of this appeal.  Thus, the February 2002 and February 2005 decisions are final.  38 U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001 & 2004) [(2011)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in April 2007; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final February 2002 and February 2005 rating decisions, additional VA and private treatment records have been received, as well as the reports of August 2006 and April 2007 VA examinations relevant to service-connected coronary artery disease.  However, although new as it was not of record in February 2005, this evidence is not material, in that it does not raise a reasonable possibility of substantiating the claim.  

Specifically, at the time of the prior final denials, the competent evidence demonstrated that the Veteran had mild renal insufficiency, but not a connection between the disorder and military service or service-connected diabetes mellitus.  The newly received evidence does not address this element of the claim for service connection; thus, it does not raise a reasonable possibility of substantiating the claim by remediating the deficiency in the prior claim.  
  
The Board is sympathetic to the appellant and acknowledges her assertions in support of the claim.  However, these statements are not competent evidence establishing a relationship between the Veteran's kidney disorder and his service-connected diabetes mellitus and/or military service.  Lay evidence may not be rejected as not being material solely because the statements are merely observations of symptoms.  Shade v. Shinseki, 24 Vet. App. 110 (2010), citing Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  However, at issue is the cause of the Veteran's kidney disorder, which has been found by competent medical professionals to not be related to service or service-connected disability.  The etiology of such disorder is a determination requiring knowledge of complex systems, such as the renal system and the effect of diabetes mellitus on the human body.  Thus, lay statements as to causation are not sufficient to outweigh medical evidence to the contrary.  Consequently, there remains no competent evidence of in-service incurrence of the Veteran's kidney disorder or an association between that disorder and his service-connected diabetes mellitus.

Therefore, the Board must conclude that the evidence added to the record since the prior final denials is new, but not material, in that it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a kidney disorder.  As such, the Board finds that the evidence received subsequent to the RO's February 2002 and February 2005 decisions is not new and material and the requirements to reopen the claim of entitlement to service connection for a kidney disorder have not been met.  Therefore, the claim to reopen a previously denied claim seeking service connection for a kidney disorder, for accrued benefits purposes, is denied.

II. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to this disability beyond that which is set out herein below.  In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that the Court has held that staged ratings are appropriate for increased rating claims when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board has considered the propriety of staged ratings in assessing the Veteran's service-connected diabetes mellitus.

The Veteran's service-connected diabetes mellitus was assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  He contended that his symptoms and treatment warranted a higher rating.  The Board observes that the Veteran was in receipt of service-connected benefits for diabetic complications of peripheral vascular disease of the lower extremities, coronary artery disease, and left eye retinopathy.

Under Diagnostic Code 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119 (2010).

The Veteran filed his claim in April 2007, and he died before any additional treatment evidence relevant to that rating period could be added to the claims file.  Nevertheless, the Board notes that a December 2006 private treatment record shows that the Veteran was educated on the use of prescribed insulin.  Additionally, the August 2006 VA examiner stated that there was no restriction of activities associated with the disability.  There is no evidence to contradict that finding.  Further, the only instance of diabetic ketones was at the time of death.  In fact, the appellant only presented evidence as to the Veteran's use of insulin, which is already contemplated in the 20 percent rating assigned.  Absent prescribed restriction of activities, there is no basis for assigning a rating in excess of 20 percent for service-connected diabetes mellitus for the purposes of accrued benefits.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the appellant's claim for accrued benefits.  Therefore, the claim must be denied.

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected diabetes mellitus presented such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Veteran's symptoms were fully contemplated by the rating criteria in the rating schedule.  Therefore, the Board finds that referral for an extra-schedular rating is not warranted.
 

ORDER

The application to reopen the claim for service connection for a kidney disorder, for purposes of accrued benefits, is denied.

An evaluation for diabetes mellitus in excess of 20 percent, for purposes of accrued benefits, is denied.


REMAND

As stated in the Introduction, a liberal reading of the appellant's March 2008 submission indicates that she was appealing all claims adjudicated for accrued benefits purposes in the September 2007 rating decision.  In addition to those claims addressed above, the claims included entitlement to a rating in excess of 20 percent for peripheral vascular disease of the right lower extremity, entitlement to a rating in excess of 20 percent for peripheral vascular disease of the left lower extremity, entitlement to a compensable rating for service-connected left eye diabetic retinopathy, entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, and entitlement to service connection for hypertension.   Thus, an SOC must be issued in response to the appellant's notice of disagreement on those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, with respect the appellant's claim for an increased rating for coronary artery disease, for accrued benefits purposes, the Board observes that this issue was not addressed in the September 2007 rating decision.  Nevertheless, the appellant's March 2008 submission was within one year of the Veteran's death, so it may be construed as a claim on this issue.  

However, the Board observes that the June 2009 SOC did not fully address the issue on the merits, finding instead that there was no pending claim with respect to the rating for service-connected coronary artery disease at the time of the Veteran's death.  The Veteran died within the year following the adjudication of his claim for an increased rating for coronary artery disease in an April 2007 rating decision.  If the decision on an issue has not reached finality at the time of the Veteran's death, the claim is considered to be pending.  Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007).  Therefore, the issue must be readjudicated by the RO/AMC on the merits of the appellant's claim for accrued benefits due to the pending claim of entitlement to a rating in excess of 10 percent for service-connected coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC addressing the claims of entitlement to a rating in excess of 20 percent for peripheral vascular disease of the right lower extremity, entitlement to a rating in excess of 20 percent for peripheral vascular disease of the left lower extremity, entitlement to a compensable rating for service-connected left eye diabetic retinopathy, entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, and entitlement to service connection for hypertension, all for purposes of accrued benefits, in response to the appellant's March 2008 submission.  The appellant should be advised that she must submit a substantive appeal in order to perfect her appeal of these issues.

2. Issue a supplemental SOC that adjudicates the claim of entitlement to a rating in excess of 10 percent for service-connected coronary artery disease, post-operative residuals, for accrued benefits purposes, on the merits, i.e., on the basis that the claim was pending at the time of the Veteran's death.  If the benefits sought on appeal remain denied, the appellant should be afforded a reasonable opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


